                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Trinity Hospitals, Inc., and             )
Trinity Health, Inc.,                    )
                                         )
               Plaintiffs,               )     ORDER
                                         )
       vs.                               )
                                         )
The Markham Group, LLC, Bruce            )
Sinclair, Christopher Todd Coon,         )      Case No. 1:17-cv-237
and Doe No. 1,                           )
                                         )
               Defendants.               )


       On April 5, 2019, plaintiffs filed a “Motion to Extend Deadlines and Trial Date.” The basis

for their motion was that they were endeavoring to ascertain the identity of “Doe No. 1” and in so

doing required additional time to review the extensive documents provided to them by the Markham

Group, LLC, Bruce Sinclair, and Christopher Todd Coon.

       On April 15, 2019, the court issued an order: (1) granting plaintiffs’ motion; (2) cancelling

the final pretrial conference and trial; (3) suspending all pretrial deadlines; and (4) directing

plaintiffs to file a report by July 12, 2019, advising the court on the statue of their document review.

On July 12, 2019, plaintiffs reported:

       [T]hey have now had time to digest the extensive documentation provided by the
       Markham Group to attempt to determine the other unnamed and unknown
       individuals who directed and were involved in the defamatory conduct. The
       one key witness who knows the identities and involvement of those who
       participated in the defamatory conduct is Christopher Coon, according to the
       documents. Mr. Coon, when first sued, responded and represented to us that he was
       unable to provide detailed information due to a non-disclosure agreement he signed
       with the Markham group. That non-disclosure agreement is no longer applicable and
       we have been diligently attempting to locate Mr. Coon. Unfortunately, Mr. Coon
       has left the United States and believed to be residing in Spain, per last
       known whereabouts. We are diligently continuing to attempt contact with Mr.

                                                   1
       Coon. We do have a telephone number and email address and have attempted
       on numerous occasions to communicate with him. At present, those attempts
       have been unsuccessful. We are continuing to try to track Mr. Coon down. Until
       we make contact with him, we are unable to determine the remaining unnamed
       Defendants.

(Doc. No. 4). They further requested additional time to conduct their search.

       The court GRANTS plaintiffs’ request. Plaintiff shall file another status report with the by

November 15, 2019, advising the court of their efforts to locate Mr. Coon and determine the identity

of "Doe No. 1."

       IT IS SO ORDERED.

       Dated this 15th day of July, 2019.

                                                     /s/ Clare R. Hochhalter
                                                     Clare R. Hochhalter, Magistrate Judge
                                                     United States District Court




                                                 2
